DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 5-20 are pending, claims 3-4 are cancelled, and claims 1-2 and 5-20 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejection has been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2003/0032862), in view of Sniffin (US 2012/0253116).
Regarding claim 17, Ota discloses an endoscope system (figure 1), comprising: a handle (12, figure 1) including a grip portion (18, figure 1) adapted for gripping by a user (functional language | 18 can be gripped by the user); an endoscope component (see 16, figure 1) including an elongated shaft (see shaft of 16, figure 1) extending from a proximal housing (see the proximal end of 16, figure 1) to a working end (15, figure 1) that carries an image sensor (or an electronic endoscope…an image sensor [0004] | or a video-scope with an image sensor [0009] | well known in the art the image sensor is at the distal end of the endoscope); and inflow and outflow tubing (see 26, figure 2) coupled to the endoscope component adapted to provide fluid flows through respective fluid inflow and outflow channels extending through the elongate shaft (see figure 2), wherein the handle includes a recessed channel (see lumens for 26 in 12, figure 2) that passes the inflow and outflow tubing through the handle (tube 26a [0028]), wherein the recessed channel extends within the grip portion (see 18, figure 2).  Ota is silent regarding the housing is adapted for detachable coupling to the handle; and a first 
Sniffin teaches a surgical system with a reusable handle assembly (110, figure 1) and a reusable cannula assembly (120, figure 1) configured to be operatively connected to and steerable by the reusable handle assembly (abstract). The handle assembly, cannula assembly, and surgical instrument (130, figure 1) are modular components to be releasably coupled/connected/attached to each other ([0029]). The mating mechanism (116, figure 1) enables snapping or interconnecting with the cannula portion (125, figure 1). The handle assembly includes at least one sensor positioned thereon ([0039]). Electrical contacts, proximity sensors, optical sensors, photo diodes, etc. may be used to control and/or record information concerning the end effector assembly ([0039]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the housing to be detachable from the handle through the mating mechanism (116, figure 1) and cannula portion (125, figure 1) as taught by Sniffin. Doing so would allow for modular components to be releasably coupled ([0029]). Additionally, it would have been obvious to modify the endoscope system to have electrical contacts and optical sensors. Doing so would provide control and/or record information concerning the distal end/end effector ([0039]). The modified system would have the housing is adapted for detachable coupling to the handle (see 110 and 120, figure 1; Sniffin); and a first electrical connector (electrical contacts…optical sensors…[0039]) in the endoscope component adapted to mate with a cooperating second electrical connector (electrical contacts…[0039]) in the handle.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oneda (US 5,447,148), in view of Maseda (US 2007/0238928).
Regarding claim 18, Oneda discloses an endoscope system (figure 1), comprising: a handle (18, figure 2); an endoscope component (48 and 10, figures 1-2) including a housing (48, figure 2) and an elongated shaft (12, figure 1) extending from the housing to a working end (14, figure 1) that carries an image sensor (see viewing window 100, figure 6 | well known in the art that image sensors are at the distal end of the endoscope), wherein the housing is adapted for detachable coupling to the handle (see 48, figure 2); and4 of 11 a working channel (110, figure 6) extending from the housing to the working end (see 50, figure 1 to 110, figure 6), wherein a proximal portion of the housing includes a first surface contour tapering (see 48 and 50, figure 2 | 48 tapers radially towards the opening of 50, figure 2 and 50 tapers radially towards the working channel, which is located near 50, figure 2) radially towards the working channel and a second surface contour (the opening of 50, figure 2) adjacent to the first surface contour and to guide a tool (biopsy port 50, figure 2) into said working channel and preventing said tool from contacting the handle (see figure 2), wherein the first surface contour extends axially along an outer surface of the housing (see figure 2), and wherein the first surface contour and the second surface contour are exposed on the outer surface of the housing (see figure 2).  Oneda is silent regarding the second surface tapering distally towards the working channel.

It would have been obvious to modify the second surface to taper distally towards the working channel as taught by Maseda (best seen with 112, figure 3). Doing so would guide the instrument/tool towards the working channel/lumen (see figure 3; Maseda)
Regarding claim 19, Oneda further discloses the first surface contour comprises a trough (broadly interpreted as the opening 50, figure 2) for receiving a portion of a tool shaft (biopsy port 50, figure 2), wherein the trough extends along the outer surface of the housing (see figure 2).  
Regarding claim 20, Maseda further teaches the second surface contour comprises a conical shape (see 112, figure 3; Maseda).

Allowable Subject Matter
Claims 1-2 and 5-16 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 21, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795